                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
------------------------------------X
JOHN MCCOY,

                        Plaintiff,                 Civil Action No.
                                                   5:18-cv-00107-FL

                -against-

NORTH CAROLINA GOLF & TRAVEL, INC.,
SP FUTURES, LLC, and DENNIS WAYNE
CYPHERS,



                      Defendants.
--------------------------------------X

               ORDER FOR LEAVE TO FILE AMENDED COMPLAINT

     THIS MATTER came to be considered by the Court pursuant to the

Motion for Leave to File Amended Complaint filed by the Plaintiff in the

above-captioned matter. The Court having considered the Motion and being

fully advised of the premises, it is, therefore,



ORDERED AND ADJUDGED:

     1. That the Motion for Leave to File Amended Complaint is and the

same is hereby granted.

     2. That the Amended Complaint attached to the afore-referenced

Motion shall be deemed filed as of the date of this Order.

     3. Defendant(s) already served with the Amended Complaint shall have

twenty (20) days from the date of this Order in which to file a responsive

pleading.
     4. Defendant(s) who have filed a responsive pleading to the original

Complaint need not file a further response to the Amended Complaint unless

they wish to do so and their response shall stand over to the Amended

Complaint. However, if they elect to file a response to the Amended

Complaint they shall do so within twenty (20) days from the date of this

Order.

     5. Defendant(s) not yet served shall be served with the Amended

Complaint as provided by the Federal Rules of Civil Procedure.



IT IS SO ORDERED.



Dated:   11/29/18                   __________________________________
                                    LOUISE W. FLANAGAN
                                    United States District Judge
